DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angerfors (US 6,269,914).
Regarding claim 1, Angerfors discloses a disc brake for vehicles (see Abstract, FIGS. 1-3), comprising: a brake disc (3), at least two brake linings (4, 5), an adjusting spindle (16, 25) axially adjustable toward the brake linings (see col. 4, lines 49-65) for setting an air play between the brake linings and the brake disc (see col. 4, lines 49-65), the adjusting spindle having: a pressure plate (29) arranged on the adjusting spindle on a side facing the brake linings (see FIG. 2), and a pressure piece (21) arranged on the adjusting spindle on a side axially opposite from the brake linings (see FIG. 2), wherein the pressure piece has an anti-rotation safeguard (30, 32) for blocking a rotation of the adjusting spindle (see col. 3, lines 33-43), and the anti-rotation safeguard axially engages the adjusting spindle (see FIG. 2), wherein, axially in the direction of the adjusting spindle, the pressure piece has a guide for receiving a connecting element of the anti-rotation safeguard (see FIG. 2, pressure piece has a recessed area for receiving distal end (31) of anti-rotation safeguard (30)).  
see FIGS. 2, 3). 
Regarding claim 3, Angerfors discloses that the connecting element is connected in a positively locking manner to the pressure piece (see FIG. 2; see also col. 3, lines 28-33).  
Regarding claim 8, Angerfors discloses that the connecting element has a rectangular, square or hexagonal cross-section (see col. 3, lines 41-43).  
Regarding claim 11, Angerfors discloses that the fixing element (32) is arranged on the adjusting spindle axially opposite from the pressure plate (21) (see FIG. 2), the fixing element (32) and the adjusting spindle (25) being configured as one structural unit (see FIG. 2).  
Regarding claim 12, Angerfors discloses that the adjusting spindle has a bore (32) along an axial axis (see FIG. 2), and the bore complements the connecting element in length and shape (see FIGS. 2, 3).  
Regarding claim 13, Angerfors discloses that the opening of the fixing element complements the connecting element in shape (see FIGS. 2, 3).
Regarding claim 15, Angerfors discloses that the connecting element is guided axially by the way of the guide in the direction of the adjusting spindle to fix the connecting element to the pressure piece (see FIG. 2).
Response to Arguments
Applicant's arguments filed 20-Dec-2021 have been fully considered but they are not persuasive. 
Regarding the rejection of independent claim 1 as being anticipated by Angerfors, Applicant argues that “Angerfors also does not disclose any sort of guide or channel for receiving a connecting element of the anti-rotation safeguard” and that “the connecting element is just mounted to the inside of the pressure piece.” (See Amendment, page 10).  It is unclear how being “just mounted to the inside of the pressure piece” is any different from the pressure piece having a “guide or channel for receiving a connecting element.”  Since the connecting element of Angerfors is mounted within a recess in the pressure piece, Angerfors is considered as having a “guide for receiving a connecting element” as recited in independent claim 1.
Allowable Subject Matter
Claims 7, 9, 10 and 14 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose that axially in the direction of the adjusting spindle, the pressure piece has a guide of T-shaped configuration for receiving the connecting element.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

December 29, 2021